Exhibit 10.2

 

Notice of Grant of Stock Options and Option Agreement  

Integra LifeSciences Holdings Corporation

ID: 51-0317849

311 Enterprise Drive

Plainsboro, New Jersey 08536

[NAME AND ADDRESS OF GRANTEE]  

Option Number:

Plan:    [NAME OF PLAN]

ID:

Effective [DATE OF GRANT], you have been granted a Non-Qualified Stock Option to
buy                  shares of Integra LifeSciences Holdings Corporation (the
Company) stock at $[CLOSING PRICE OF COMMON STOCK ON DATE OF GRANT] per share.

The total option price of the shares granted is $        .

Shares in each period will become fully vested on the date shown.

 

Shares

   Vest Type    Full Vest   Expiration

1/3rd of SHARES

   On Vest Date    ONE YEAR


ANNIVERSARY OF

[GRANT DATE]

  EIGHT YEAR


ANNIVERSARY OF

GRANT DATE

2/3rd of SHARES

   Monthly, as set


forth in the Option

Agreement

   THREE YEAR


ANNIVERSARY OF

[GRANT DATE]

  EIGHT YEAR


ANNIVERSARY OF

GRANT DATE

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Second Amended and Restated 2003 Equity Incentive Plan and the
Option Agreement, all of which are attached and made a part of this document.

 

 

 

 

   

 

Integra LifeSciences Holdings Corporation     Date

 

   

 

Name     Date



--------------------------------------------------------------------------------

INTEGRA LIFESCIENCES HOLDINGS CORPORATION

2003 EQUITY INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

NON-QUALIFIED STOCK OPTION AGREEMENT (together with the attached Notice of Grant
of Stock Options and Option Agreement (“Notice of Grant”), the “Option
Agreement”) made as of the date (the “Grant Date”) set forth in Notice of Grant,
between Integra LifeSciences Holdings Corporation, a Delaware corporation (the
“Company”), and the named Key Employee of the Company, a Related Corporation, or
an affiliate (the “Employee”).

WHEREAS, the Company desires to afford the Employee an opportunity to purchase
shares of common stock of the Company, par value $.01 per share (“Common
Stock”), as hereinafter provided, in accordance with the provisions of the
Integra LifeSciences Holdings Corporation Second Amended and Restated 2003
Equity Incentive Plan (the “Plan”), which can be found on Integra’s Intranet at
http://intranet/stockoptions/. Requests for hardcopies of the “Plan” should be
directed to Christie Davis at the New Jersey Corporate Office.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Grant of Option. The Company hereby grants to the Employee a non-qualified
stock option (the “Option”) to purchase all or any part of an aggregate of the
number of shares of Common Stock as set forth in the attached Notice of Grant,
subject to adjustment in accordance with Section 8 of the Plan.

2. Purchase Price. The purchase price per share of the shares of Common Stock
covered by the Option shall be that set forth in the attached Notice of Grant,
subject to adjustment in accordance with Section 8 of the Plan. It is the
determination of the Company’s Compensation Committee (the “Committee”) that on
the Grant Date the per share Option exercise price was not less than the greater
of one hundred percent (100%) of the fair market value of the Common Stock, or
the par value thereof.

3. Term. Unless earlier terminated pursuant to any provision of this Option
Agreement, this Option shall expire on the date set forth in the attached Notice
of Grant (the “Expiration Date”). Notwithstanding anything herein to the
contrary, this Option shall not be exercisable after the Expiration Date.

4. Exercise of Option. This Option shall vest and become exercisable with
respect to 1/3rd of the shares subject hereto on the first anniversary of the
[Grant Date]. Thereafter, this Option shall vest and become exercisable with
respect to 1/24th of the remaining shares on the first business day of each
following month.

Any portion of the Option that becomes exercisable in accordance with the
foregoing shall remain exercisable, subject to the provisions contained in this
Option Agreement,



--------------------------------------------------------------------------------

until the expiration of the term of this Option as set forth in Paragraph 3 or
until other termination of the Option as set forth in this Option Agreement.

Notwithstanding anything contained herein, no portion of the Option which has
not become vested and exercisable as of the Employee’s termination of employment
or in connection with Employee’s termination of employment shall thereafter
become vested or exercisable.

5. Method of Exercising Option. Subject to the terms and conditions of this
Option Agreement, the Option may be exercised in whole or in part by written
notice to the Company, at its principal office, which currently is located at
311 Enterprise Drive, Plainsboro, New Jersey 08536. Such notice shall state the
election to exercise the Option, and the number of shares with respect to which
it is being exercised; shall be signed by the person or persons so exercising
the Option; shall, unless the Company otherwise notifies the Employee, be
accompanied by the investment certificate referred to in Paragraph 6; and shall
be accompanied by payment of the full Option price of such shares.

The Option price shall be paid to the Company: (i) in cash; (ii) in cash
equivalent; (iii) in Common Stock of the Company, in accordance with
Section 7.1(f)(ii) of the Plan (as in effect on the date of this Option
Agreement); (iv) by delivering a properly executed notice of exercise of the
Option, in accordance with Section 7.1(f)(iii) of the Plan (as in effect on the
date of this Option Agreement); (v) in Common Stock of the Company issuable
pursuant to the exercise of the Option or otherwise withheld in net settlement
of the Option, in accordance with Section 7.1(f)(iv) of the Plan (as in effect
on the date of this Option Agreement); or (vi) by any combination of (i)-(v).

Upon receipt of such notice and payment, the Company, as promptly as
practicable, shall deliver or cause to be delivered a certificate or
certificates representing the shares with respect to which the Option is so
exercised. Such certificate(s) shall be registered in the name of the person or
persons so exercising the Option (or, if the Option is exercised by the Employee
and if the Employee so requests in the notice exercising the Option, shall be
registered in the name of the Employee and the Employee’s spouse, jointly, with
right of survivorship) and shall be delivered as provided above to or upon the
written order of the person or persons exercising the Option. In the event the
Option is exercised by any person or persons after the legal disability or death
of the Employee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise the Option. All shares that are
purchased upon the exercise of the Option as provided herein shall be fully paid
and not assessable by the Company.

6. Shares to be Purchased for Investment. Unless the Company has theretofore
notified the Employee that a registration statement covering the shares to be
acquired upon the exercise of the Option has become effective under the
Securities Act of 1933 and the Company has not thereafter notified the Employee
that such registration statement is no longer effective, it shall be a condition
to any exercise of this Option that the shares acquired upon such exercise be
acquired for investment and not with a view to distribution, and the person
effecting such

 

2



--------------------------------------------------------------------------------

exercise shall submit to the Company a certificate of such investment intent,
together with such other evidence supporting the same as the Company may
request. The Company shall be entitled to delay the transferability of the
shares issued upon any such exercise to the extent necessary to avoid a risk of
violation of the Securities Act of 1933 (or of any rules or regulations
promulgated thereunder) or of any state laws or regulations. Such restrictions
may, at the option of the Company, be noted or set forth in full on the share
certificates.

7. Non-Transferability of Option. This Option is not assignable or transferable,
in whole or in part, by the Employee other than by will or by the laws of
descent and distribution, and during the lifetime of the Employee the Option
shall be exercisable only by the Employee or by his or her guardian or legal
representative.

8. Termination of Employment. If the Employee’s employment with the Company and
all Related Corporations is terminated for any reason other than death or
disability prior to the Expiration Date, this Option may be exercised, to the
extent of the number of shares with respect to which the Employee could have
exercised it on the date of such termination of employment, or to any greater
extent permitted by the Committee, by the Employee at any time prior to the
earlier of:

 

  (a) The Expiration Date; or

 

  (b) Six (6) months after such termination of employment.

9. Disability. If the Employee incurs a disability, as defined in the Plan,
during his or her employment with the Company and Related Corporations and,
prior to the Expiration Date, the Employee’s employment is terminated as a
consequence of such disability, this Option may be exercised, to the extent of
the number of shares with respect to which the Employee could have exercised it
on the date of such termination of employment, or to any greater extent
permitted by the Committee in its discretion, by the Employee, or in the event
of the Employee’s legal disability, by the Employee’s legal representative, at
any time prior to the earlier of:

 

  (a) The Expiration Date; or

 

  (b) One year after the date of such termination of employment.

10. Death. If the Employee dies during his or her employment with the Company
and Related Corporations and prior to the Expiration Date, or if the Employee’s
employment is terminated for any reason (as described in Paragraphs 8 or 9
above) and the Employee dies following his or her termination of employment but
prior to the earliest of the Expiration Date or the expiration of the period
determined under Paragraph 8 or 9 above, this Option may be exercised, to the
extent of the number of shares with respect to which the Employee could have
exercised it on the date of his or her death, or to any greater extent permitted
by the Committee, by the Employee’s estate, personal representative or
beneficiary who acquired the right to exercise this Option by bequest or
inheritance or by reason of the Employee’s death, at any time prior to the
earlier of:

 

3



--------------------------------------------------------------------------------

  (a) The Expiration Date; or

 

  (b) One year after the date of the Employee’s death

11. Withholding of Taxes. The obligation of the Company to deliver shares of
Common Stock upon the exercise of the Option shall be subject to applicable
federal, state and local tax withholding requirements. If the exercise of any
Option is subject to the withholding requirements of applicable federal, state
or local tax laws, the Committee, in its discretion, may permit the Employee,
subject to the provisions of the Plan and such additional withholding rules (the
“Withholding Rules”) as shall be adopted by the Committee, to satisfy the
withholding tax, in whole or in part, by electing to have the Company withhold
(or by returning to the Company) shares of Common Stock, which shares shall be
valued, for this purpose, at their fair market value on the date of exercise of
the Option (or, if later, the date on which the Employee recognizes ordinary
income with respect to such exercise). An election to use shares of Common Stock
to satisfy tax withholding requirements must be made in compliance with and
subject to the Withholding Rules. The Committee may not withhold shares in
excess of the number necessary to satisfy the minimum tax withholding
requirements.

12. Construction. Except as would be in conflict with any specific provision
herein, this Option Agreement is made under and subject to the provisions of the
Plan as in effect on the Grant Date and, except as would conflict with the
provisions of this Option Agreement, all of the provisions of the Plan as in
effect on the Grant Date are hereby incorporated herein as provisions of this
Option Agreement. Notwithstanding the foregoing, provisions of this Option
Agreement that conflict with the Plan will be given effect only to the extent
they do not exceed the Committee’s discretion under the Plan.

13. Governing Law. This Non-Qualified Stock Option Agreement shall be governed
by applicable federal law and otherwise by the laws of the State of Delaware.

 

4